Citation Nr: 9922537	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The appellant, who is the surviving spouse of a 
veteran who had active service from May 1943 to December 1945 
and died in May 1992, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

In a November 1997 BVA decision the Board affirmed the RO's 
denial of the benefit sought on appeal.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in a February 24, 
1999, order, the Court granted the party's Joint Motion to 
Remand the appeal to the BVA and vacated the Board's 
November 1997 decision.  The case was subsequently returned 
to the Board for additional proceedings consistent with the 
party's Joint Motion to Remand.  


REMAND

A review of the party's Joint Motion for Remand and the June 
1999 letter from the appellant's attorney submitted to the 
Board suggests that not all of the development contemplated 
by the VA Adjudication Procedure Manual M21-1 with respect to 
the mustard gas exposure aspect of the DIC claim had been 
obtained.  Reference was made to the lack of contact with the 
Naval Research Laboratory (NRL) to obtain any available 
relevant records.  However, a review of the pertinent 
provisions of the Adjudication Manual indicates that initial 
development was to be through the National Personnel Records 
Center (NPRC) and that "[b]efore writing NRL, ensure that 
the veteran served in the Navy and received training at the 
Bainbridge Naval Training Station, Bainbridge, Maryland . . . 
. Develop information about chemical testing by the Navy at 
other sites other than NRL through the NPRC."" See 
Adjudication Procedure Manual M21-1, Part III, Paragraph 
5.18e.  The RO appears to have followed this procedure in the 
December 1994 request for information sent to the NPRC, to 
which to NPRC responded in September 1995 that: "Vet[eran] 
had standard gas mask training/gas chamber during his basic 
training-completed 7/19/43.  Vet[eran] had 2 mo[nths] basic 
training at Great Lakes, Ill[inois], but no other duty there 
or at Bainbridge.  No indication of Mustard Gas exposure."  
Nevertheless, the appellant's attorney indicated in her June 
1999 letter that she had contacted NRL and was awaiting a 
response.

It was also noted that the VA had failed to consider the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1318.  
It was noted that Social Security records were relevant to 
this claim and had not been obtained.  The Board does note 
that in the June 1999 letter from the appellant's attorney, 
the attorney indicated that she had written to the Social 
Security Administration to obtain these records and would 
submit them to the VA as soon as they were received.  
However, it was further indicated that the appellant was not 
waiving initial RO consideration of any material obtained and 
submitted including the excerpt attached to the attorney's 
June 1999 letter on the health effects of mustard gas 
published by the Institute of Medicine.  As such, while it is 
not clear that any other additional evidence would be 
forthcoming for the RO to consider, the case does require 
additional adjudication with respect to the claim for DIC 
benefits under 38 U.S.C.A. § 1318.  Accordingly, the case 
will be returned to the RO to await either the submission of 
additional evidence from the appellant's attorney, or in the 
alternative, to permit the RO to obtain that evidence.

With respect to the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, it is asserted that the veteran was totally disabled 
for a period of time 10 years prior to his death, and had 
been in receipt of Social Security disability benefits since 
1979.  It was indicated in the Joint Motion for Remand that 
the veteran's back disorder was one of the factors 
contributing to his inability to work.  It is presumably 
contended in connection with the claim for DIC benefits under 
38 U.S.C.A. § 1318 that the veteran should have been granted 
service connection for a back disorder prior to his death and 
that he would have "hypothetically" been entitled to a 
100 percent evaluation or a total evaluation based on 
individual unemployability for more than 10 years prior to 
his death.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. Gober, 11 Vet. App. 140 (1998); Hix v. West, 
12 Vet. App. 138 (1999); Weaver v. West, 12 Vet. App. 229 
(1999).  

In regard to this claim, the Board would observe that a 
January 1969 BVA decision concluded that the veteran's back 
disability was not incurred in or aggravated by service, and 
in light of 38 C.F.R. § 20.1106, it is not clear what effect 
that decision may have on the adjudication of the appellant's 
claim under 38 U.S.C.A. § 1318.  In other words, it is not 
clear whether the appellant is entitled to a readjudication 
of the issue of service connection for a back disorder or 
whether new and material evidence which is sufficient to 
reopen the claim must be submitted.  In any event, at this 
point, a claim for DIC benefits under 38 U.S.C.A. § 1318 has 
not been adjudicated by the RO.  

Therefore, in order to give the appellant every consideration 
with respect to the current appeal, the Board is of the 
opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:  


1.  The RO should contact the veteran's 
attorney to ascertain whether the 
appellant desires assistance in obtaining 
records pertaining to the veteran's 
Social Security disability award.  If the 
veteran's attorney indicates that the 
appellant does desire the RO's assistance 
in obtaining those records, the RO should 
assist the appellant in obtaining the 
sought after evidence.  

2.  The RO should ensure that all 
procedures for mustard gas development 
set forth in M21-1, Part III, 
Paragraph 5.18 have been undertaken.  

3.  When the development requested in the 
first two paragraphs has been completed, 
the RO should readjudicate the 
appellant's claim for DIC benefits under 
38 U.S.C.A. § 1310, and adjudicate a 
claim for DIC benefits under 38 U.S.C.A. 
§ 1318.  In adjudicating the claim for 
DIC benefits under 38 U.S.C.A. § 1318, 
the RO should consider the Court's 
guidance in Green v. Brown, 10 Vet. 
App. 111 (1997); Carpenter V. Gober, 
11 Vet. App. 140 (1998); Hix v. West, 
12 Vet. App. 138 (1999); Weaver v. West, 
12 Vet. App. 229 (1999).  If the claim 
for DIC benefits remains denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  


The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence she 
desires in connection with her current claim.  No action is 
required of the appellant, unless she is notified.   



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



